Title: To George Washington from Major General John Sullivan, 22 October 1778
From: Sullivan, John
To: Washington, George


          
            My Dear General
            Providence October 22d 1778
          
          I This morning before Day Break had the Honor of Receg your Excellenceys favor of the 20th Instant & Shall in Consequence Take Every measure to Discover the Enemys Intentions in this Quarter. I have Lately had a number of Inhabitants Sent from the Island; a number of Deserters have Lately come off & persons which I Sent on for Intelligence have returned: from all these I can Collect nothing that Indicates an Evacuation. They Seem to be Laying up wood; This may be for the purpose of Supplying the Fleet; They are Laying up Forage this may be Accounted for in the Same way; They are Repairing Barracks & Compleating their Fortifications; This Seems to Indicate an Intention of keeping the Island Especially when Joined with the unanimous Account that They are Embarking nothing which can Cause Even a Suspicion of a Design to Evacuate I Shall use Every method to make Discoveries & Communicate to your Excellencey without Loss of time. I am Exceeding happy with your Excellenceys having ordered Genl Stark to this Department: & have the Honor to be with the most Lively Sentiments of Esteem your Exceys most obedt Servant
          
            Jno. Sullivan
          
         